Citation Nr: 0503917	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his neighbor


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) that determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for PTSD.  In June 2002, the veteran was 
afforded a hearing before the RO officer.  

During the course of the current appeal, the veteran has 
claimed on numerous occasions (see statements of June 2001, 
November 2001 statement, June 2002 hearing, October 2002 
"Substantive Appeal," June 2004 statement) that he incurred 
other injuries in service.  Specifically, he has said that he 
sustained injuries to two fingers on his right hand and to 
his right knee.  Despite the frequency of his statement, the 
RO has failed to take action on either claim.  These matters 
are referred to the RO for appropriate action.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1999 decision, the Board denied service 
connection for PTSD as the evidence of record did not show 
diagnosis of PTSD and verifiable stressors.  

2. In a February 2000 letter, the Board denied the veteran's 
motion for reconsideration.

3. In January 2001, the United States Court of Appeals for 
Veterans Claims (Court) dismissed the veteran's appeal for 
lack of jurisdiction.

4.  Evidence received since the September 1999 Board decision 
reflects diagnosis of PTSD and a physician's opinion that the 
veteran's PTSD is related to the injuries and the claimed 
traumatic incidents that he sustained during active service.  

5.  Evidence presented since the September 1999 denial is 
neither cumulative nor redundant of previously submitted 
evidence, and is so significant, that by itself or together 
with the evidence previously of record, it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
September 1999 final Board decision, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156 (as in effect prior to August 29, 2001), 
3.160(d), 20.200, 20.302(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
April 2001, the law in effect when the claims were filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a September 1999 decision, the Board denied service 
connection for PTSD, as the medical evidence failed to show 
that the veteran suffers from PTSD and the evidence failed to 
show that the veteran underwent verifiable stressors while on 
active duty.  In January 2001, the Court dismissed the 
veteran' appeal for lack of jurisdiction.

The veteran filed his claim to reopen in April 2001.  The 
evidence obtained in connection with the attempt to reopen 
includes a private medical record that shows the veteran's 
diagnoses of PTSD and an opinion that his PTSD is related to 
the injuries and claimed traumatic incidents that occurred in 
the army (see VA June 2001 private examination).  Because the 
record reflects that the veteran has been assessed as having 
PTSD by a physician that had not previously diagnosed the 
veteran with PTSD and opined that the veteran's PTSD is 
related to active service, it is not cumulative or redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denial.  

Further evidentiary development into the now-reopened claims 
for service connection for PTSD is necessary, and the Board 
will thoroughly discuss the application of the duties to 
notify and assist in this case in a subsequent decision (if 
the RO continues to deny the claim following remand).  
Therefore, the Board grants this appeal to this extent, 
subject to further evidentiary development.  


ORDER

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal is granted. 


REMAND

In July 2004, the veteran's accredited representative 
indicated that the veteran never received a copy of his 
claims file as the veteran had requested in his March 2002 
notice of disagreement.  Under 38 C.F.R. § 1.503, information 
may be disclosed to a veteran as to matters concerning 
himself when such disclosures would not be injurious to the 
physical or mental health of the veteran.  Therefore, if the 
disclosure would not be injurious to the physical or mental 
health of the veteran, VA should provide a copy of the claims 
file (except as provided by law or regulation).

The Board notes that the veteran alleges that he was 
personally assaulted in service (i.e., physically abused by 
his fellow soldiers and commander).  See June 1992 and 
October 1993 hearing transcripts, and June 2004 statement 
from the veteran.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 
Vet. App. 128, 139-143 (1997).  If PTSD is based on alleged 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, or mental health counseling 
centers; tests for sexually transmitted diseases; and 
statements from family, fellow service members, or clergy. 38 
C.F.R. § 3.304(f)(3) (2004).  Additionally, evidence of 
behavioral changes, such as a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes following the 
claimed assault, can constitute credible evidence of the 
stressor. Id.

The law is clear that VA cannot deny a PTSD claim based on an 
alleged in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavioral changes 
may constitute credible supporting evidence of the stressor, 
and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
Also, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2004).  In this case, 
however, the veteran was not given any such notice consistent 
with Section 3.304(f)(3).

In light of the foregoing, and to ensure that the VA fully 
assists the veteran in substantiating his claim, this claim 
is REMANDED for the following evidentiary development.

1. Provide the veteran with a copy of his claims 
file in accordance with 38 C.F.R. § 1.503 and § 
1.526.

2. Attempt to corroborate the veteran's account 
of in-service personal assault by first notifying 
the veteran of 38 C.F.R. § 3.304(f)(3) and 
advising him that an allegation of in-service 
personal assault may be corroborated by evidence 
other than his service records.  The notice 
should include all specific examples of 
alternative sources of corroborating information 
listed in Section 3.304(f)(3).  An appropriate 
amount of time should be permitted for the 
veteran to respond to this notice.

4. Upon receipt of the veteran's response, if 
any, to the notice directed above, undertake any 
further development warranted in connection with 
this claim. Determine whether there is any 
credible supporting evidence that the veteran was 
personally assaulted in service.  A statement of 
that determination should be placed in the 
veteran's claims folder.

5. After completion of the directives above, and 
following any further appropriate development, 
review the veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in any manner 
adverse to the veteran, provide the veteran a 
Supplemental Statement of the Case and give him 
an appropriate amount of time to respond to it.  
Thereafter, return the case to the Board for 
further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


